 In the Matter OfWESTINGHOUSEELECTRIC & MANUFACTURINGCOM-PANYandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OFAMERICA,LOCAL 619,Case No. R-2371.-Decided March 22, 1941Jurisdiction:electrical equipment servicing and repairing industry.investigation and Certification of Representatives:existence of question: stip-ulated; election necessary.-Unit Appropriate for Collective Bargaining:all production, maintenance, andservice employees of the Company at its Johnstown, Pennsylvania, serviceshop, including drivers, store room clerks, shippers, and receivers, butexcluding supervisors and office workers; no controversy as to.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Hugh J. Harley, Jr.,of East Pittsburgh, Pa., andMr. ErnestStewart,of Johnstown, Pa., for the Union.-Mr. Robert D. Allen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 21, 1941, United Electrical, Radio and MachineWorkers ; of America, Local 619,1 herein called the Union, filed withthe Regional Director for the Sixth Region (Pittsburgh, Pennsyl-vania) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of WestinghouseElectric :& Manufacturing Company,2 herein called the Company, atits Johnstown, Pennsylvania, service shop, and requesting in investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On February 21, 1941, the National Labor Relations Board,herein called the Board, -acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended,' ordered an investiga-' Incompletely designatedin some ofthe formalpapers hereinas UnitedElectrical, Radioand MachineWorkers of America.a Incorrectly designatedin some of theformal papersherein asWestinghouse Electricaland ManufacturingCompany.30 N. L. R B., No. 77.522 WESTINGHOUSE ELECTRIC & MANUFACTURING CO.523tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On February 25, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andtheUnion.Pursuant to notice, a hearing was held on March 6,1941, at Johnstown, Pennsylvania, before Robert H. Kleeb, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel and representativesrespectively, and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made a ruling on amotion made to amend the petition to correct the designation of theUnion. 'The Board has reviewed this ruling of the Trial Examinerand finds that no prejudicial error ivas committed.The ruling ishereby affirmed.I-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation owning and operating a number of factories,plants,and service shops throughout the country with sales activities ex-tending into every State.During 1939 the Company's total volumeof business amounted to more than$151000,000; said business com-prising shipments of its products to virtually all the States of theUnited States and to a number of foreign countries.The raw ma-terials used by theCompany in 'themanufacture of its productsare secured from a number of States ihi the United States.These proceedings are concerned solely with the Company's serviceshop located at Johnstown,Pennsylvania,which employs 20 persons.The Company admits for the purpose of this proceeding that itsJohnstown,Pennsylvania,service shop is subject to the jurisdictionof the Board.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, Local619, is a labor organization admitting to membership employees ofthe Company at its Johnstown, Pennsylvania, service shop.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing it was stipulated that prior to the filing of thepetition herein the Union requested the Company to recognize it asthe exclusive bargaining representative of employees at the Johns- 'town, Pennsylvania, service shop, and that until the Union had been 5 '24DECISIONSOF NATIONALLABOR RELATIONS BOARDcertified, by the Board as the exclusive representative the Companywould' recognize it only as the representative of its members.A statement of the Regional Director introduced into evidenceshows that the Union represents a substantial number of employeesin the collective bargaining unit hereinafter found to be appropriate.gWe find that a question has arisen concerning representation ofemployees of the Company.IIV. THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Company;described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing' com-merce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the Union contended that the appropriate unitconsists of all production, maintenance, and service employees of theCompany at its Johnstown, Pennsylvania, service shop,includingdrivers, store room clerks, shippers,, and receivers, but excludingsupervisors and office workers.The Company did not object to theunitas thus claimed by the Union.-We find that all production, maintenance, and service employeesof the Company at its Johnstown, Pennsylvania, service shop, includ-ing drivers, store- room clerks, shippers, and receivers, but excludingsupervisors and office workers, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company at its Johnstown, Pennsylvania,serviceshop the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI.THEDETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by an election by secret ballot. -At the hearing the Union requested, without objection from the'Company, that in the event the Board ordered an election the payroll for the period ending March 10, 1941, be used in determining theeligibility of employees to vote in such election, and we shall- so direct,The Regional Director stated that 14 membership cards, the signatures upon whichappeared to be genuine, original signatures,had been submitted to him by the Union, that13 of those cards were dated in January 1941, that one was undated,and that the 14 namesappearing on the membership cards likewise appeared on the Company's pay roll of January25, 1941.The record shows that the pay roll includes the names of 15 employees in theunit hereinafter found to be appropriate. WESTINGHOUSE ELECTRIC & MANUFACTURING CO.525subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :,CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Westinghouse Electric & ManufacturingCompany at its Johnstown, Pennsylvania, service shop, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All production, maintenance, and service employees of the Com-pany at its Johnstown, Pennsylvania, service shop, including drivers,store room clerks, shippers, and receivers, but excluding supervisorsand office workers, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules acid Regulations-Series 2, as amended, it isherebyDf?ECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Manufacturing Company, Johnstown,Pennsylvania, an election by secret ballot shall be conducted- as earlyas possible but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Sixth Region, acting in this, matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among all production, maintenance,and service employees of Westinghouse Electric & ManufacturingCompany, Johnstown, Pennsylvania, whose names appear on theCompany's pay roll for the period ending March 10, 1941, includingdrivers, store room clerks, shippers, and receivers, and those who didnot work during such pay-roll period because they were ill or onvacation, or absent because called for military service, and those who.were then or have since been temporarily laid off, but excludingsupervisors and office workers, and those employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by United Electrical, Radio and MachineWorkers of America, Local 619, for the purposes of collectivebargaining.